Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 31, 2017

                                      No. 04-17-00432-CV

                    IN THE INTEREST OF A.G.G. ET AL., CHILDREN,

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00058
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

        This is an accelerated appeal involving the termination of parental rights. Appellant’s
brief was originally due in this court on October 4, 2017. On that date, appellant filed a motion
for extension of time, requesting an additional twenty days to file his brief due to the out of town
trips he had to take to Rockport, Texas as a result of Hurricane Harvey. After consideration, we
granted appellant’s motion for extension of time and ordered his brief due by October 24, 2017.
Thereafter, appellant filed a second request for an extension of time, requesting an additional
twenty days to file his brief. In his motion, appellant states he has had to dedicate an extensive
amount of time away from his office due to repairs he has been making to real and personal
property in Rockport, Texas as a result of Hurricane Harvey.

        After consideration, we GRANT appellant’s motion for extension of time and ORDER
appellant to file his brief on or before November 13, 2017. We remind counsel, however, that,
by statute, this appeal is accelerated, and this court is mandated to dispose of appeals involving
termination of parental rights within 180 days from the date the notice of appeal is filed.
Therefore, any delay in the filing of the record or the brief encroaches upon our time for
disposition. If the brief is not timely filed, we will abate this appeal and remand it to the trial
court for an abandonment hearing.




                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2017.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court